*698In two child protective proceedings pursuant to Family Court Act article 10, the father appeals from so much of an order of fact-finding of the Family Court, Kings County (Beckoff, J.), dated December 14, 2011, as, after a hearing, found that he neglected the subject children.
Ordered that the order of fact-finding is affirmed insofar as appealed from, without costs or disbursements.
To establish neglect, the petitioner must demonstrate, by a preponderance of the evidence, (1) that the child’s physical, mental or emotional condition has been impaired or is in imminent danger of becoming impaired, and (2) that the actual or threatened harm to the child is due to the failure of the parent or caretaker to exercise a minimum degree of care in providing the child with proper supervision or guardianship (see Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]; see also Family Ct Act § 1046 [b] [i]). The credibility determinations of the Family Court, which has the advantage of seeing and hearing the witnesses, are entitled to considerable deference on appeal (see Matter of Joseph O’D. [Denise O’D.], 102 AD3d 874 [2013]; Matter of Todd D., 9 AD3d 462, 463 [2004]; Matter of C. Children, 249 AD2d 540, 541 [1998]). Under the facts of this case, including the negative inference which the Family Court was entitled to draw against the father upon his failure to testify at the fact-finding hearing (see Matter of Delehia J. [Tameka J.], 93 AD3d 668 [2012]; Matter of Christiana C. [Carleton C.], 86 AD3d 606, 607 [2011]), the evidence was sufficient to support the Family Court’s finding of neglect against the father (see Matter of Alanah M. [Donnie M.], 96 AD3d 757 [2012]; Matter of Hannah A. [Jibrine A.], 84 AD3d 951, 952 [2011]; Matter of Elijah J. [Phillip J.], 77 AD3d 835 [2010]). Dillon, J.P., Angiolillo, Leventhal and Sgroi, JJ., concur.